Citation Nr: 0404510	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
September 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
and assigned an initial 30 percent evaluation, effective May 
3, 1999.  In October 2002, during the course of this appeal, 
a decision review officer (DRO) decision granted an increased 
rating for the veteran's service-connected PTSD and assigned 
a 50 percent rating, effective back to May 3, 1999.  Since 
the grant of a 50 percent rating was not a full grant of the 
benefit sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to an increased rating, the 
matter remains before the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on your part.


REMAND

First, the Board notes that the October 2002 DRO decision 
denied the veteran entitlement to a TDIU.  In August 2003, 
the veteran, via his representative's Written Brief 
Presentation, entered a timely notice of disagreement with 
this decision.  The record does not reflect that the RO 
issued a statement of the case that addresses the claim of 
entitlement to a TDIU.  Thus, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, relevant to the rating portion of this claim, 
the veteran contends that his PTSD symptomatology is so 
severe that he is entitled to a 100 percent rating.  He 
claims that his PTSD has affected his ability to work and 
reports that he was last employed on a full-time basis in 
1985 and last worked part-time in January 2001.  The veteran 
has no adjudicated non-psychiatric service-connected 
disability.

The veteran has not been afforded a psychiatric VA 
examination for compensation purposes since March 2001.  
Since that time, the veteran has submitted VA treatment 
records suggesting that his psychiatric disability has, in 
fact, increased in severity, and that as such he is no longer 
able to secure and retain substantially gainful employment.  
As such, a contemporary examination is needed to properly 
determine the nature and extent of manifested psychiatric 
symptoms and the impact of such on the veteran's 
employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

The Board also notes that in a January 2003 statement, the 
veteran's representative references the fact that the veteran 
is receiving Social Security Administration benefits.  There 
is also a printout contained in the claims file, dated 
October 2002, that indicates the veteran has been receiving 
Social Security benefits since February 2001.  The Social 
Security Administration records are not associated with the 
claims file and since they are potentially probative of this 
appeal they should be obtained prior to adjudication.  In 
addition, while on remand, any outstanding records of 
relevant medical treatment should be obtained for 
consideration in connection with the veteran's appeal.  The 
veteran has received treatment at both the Battle Creek and 
Grand Rapids VA Medical Centers. 

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran a 
statement of the case regarding the claim 
for entitlement to TDIU.  The veteran 
should be advised that, if he wishes the 
Board to address this claim, he must 
submit a timely substantive appeal in 
response to the statement of the case.



2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should, in any 
case, include informing the veteran of 
the evidence needed to support his claims 
and indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  

3.  The RO should, in any case, obtain 
from the Social Security Administration 
any determination pertinent to the 
veteran's claim for Social Security 
benefits, as well as any medical records 
relied upon concerning that claim.

4.  Also, the veteran should be contacted 
and requested to identify all current and 
past VA and non-VA medical providers who 
have examined or treated him for a 
psychiatric disorder.  The RO should take 
the appropriate steps to obtain 
identified records, to include records 
from the Battle Creek and Grand Rapids VA 
Medical Centers, not already associated 
with the claims file.

5.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of his PTSD.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  The examiner should identify 
the nature, frequency and severity of all 
current manifestations of PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, to 
include whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed must be provided.

6.  After completing the above action, 
the veteran's rating claim should be 
readjudicated, based on the entirety of 
the evidence, with consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.16 (2003) as 
applicable, see Harris v. Derwinski, 1 
Vet. App. 180 (1991), and as to the 
propriety of staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claim is not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


